            Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 1 of 26


 1 'Mark E. Ellis - 127159
    Lawrence K. Iglesias - 303700
 2 ELLIS LAW GROUP LLP
    1425 River Park Drive, Suite 400
 3 'Sacramento, CA 95815
   'Tel:(916)283-8820
 4 'Fax:(916)283-8821
    mellis@ellislawgrp.com
 5 Iglesias@ellislawgrp.com

 6 Attorneys for Cross-Defendant CREDIT CONSULTING SERVICES

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   CREDIT CONSULTING SERVICES,                            Federal Case No:
12           Plaintiff,                                     San Benito County Case No.: CL-18-00541
13    v.
                                                            CERTIFICATE OF SERVICE OF NOTICE
14    CLIFTON SCOTT,                                        TO ADVERSE PARTY OF REMOVAL
15           Defendant.
16
      AND RELATED CROSS-ACTION
17

18          I, Jennifer E. Mueller, certify and declare as follows:
19          I am over the age of 18 years and not a party to this action. My business address is 1425 River
20 Park Drive, Suite 400 which is located in the city and county of Sacramento, California.

21          On January 18, 2019, I deposited into the U.S. mail a copy ofthe Notice to Adverse Party of
22 Removal to Federal Court, a copy of which is attached to this Certificate as Exhibit 1, to Cross-

23 Complainant Clifton Scott, through her attorney ofrecord, Fred Schwinn ofthe Consumer Law Center,

24 Inc., located at 1435 Koll Circle, Suite 104, San Jose, California, 95112-4610.

25          I declare under penalty of perjury that the foregoing is true and correct.
26 Dated: January 18, 2019                              ~~ `'~ ~
                                                       ~~
27
                                                  B~ ~~=
28                                                        ennifer E. Mueller
                                                   f`~
                                                       -1-
                     CERTIFICATE OF SERVICE OF NOTICE TO ADVERSE PARTY OF REMOVAL
Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 2 of 26




          .~.S..¢.. ..a       .. ..

                          ~   ~       ~,~'~'a   ~,''~'f   'j.~,~"   f~~   a   4!d   hze~'.
         i'. fir::



                                                ,:...
           Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 3 of 26


 1 Mark E. Ellis - 127159
   Lawrence K. Iglesias - 303700
 2 ELLIS LAW GROUP,LLP
   1425 River Park Drive, Suite 400
 3 Sacramento, CA 95815
   Tel:(916)283-8820
 4 Fax:(916)283-$821

 5   Attorneys for Cross-Defendant CREDIT CONSULTING SERVICES

6

 7

 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                       COUNTY OF SAN BENITO

10

11   CREDIT CONSULTING SERVICES                           Case No.: CL-18-00541

12            Plaintiff,                                  CROSS-DEFENDANT CREDIT
                                                          CONSULTING SERVICES'NOTICE TO
13    v.                                                  ADVERSE PARTY OF REMOVAL TO
                                                          FEDERAL COURT
14   CLIFTON SCOTT,

15            Defendant.

16
      AND RELATED CROSS-ACTION
17

18           To Cross-Complainant CLIFTON SCOTT,and the Superior Court of San Benito County:

19           PLEASE TAKE NOTICE THAT a Notice of Removal of this action was filed in the United

20 States District Court for the Northern District of California on January 1$, 2019, federal case number

21   pending.

22           A copy of the said Notice of Removal is attached to this Notice as Exhibit 1, and is served and

23 filed herewith.

24 (Dated: January 18, 2019
                                        ELLIS        GROUP,LLP
25

26
                                              rence K. Iglesias
27                                        Attorney for Cross-Defendant
                                          CREDIT CONSULTING SERVICES
28                                      CERTIFICATE OF SERVICE
                                                      -1-
       CROSS-DEFENDANT CREDIT CONSULTING SERVICES'NOTICE TO ADVERSE PARTY OF REMOVAL TO
                                       FEDERAL COURT
Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 4 of 26




         ....     y~y         ~x:<- <..      ....                  .~~5
                                                              ,;
                                             ;d'.   ?~.
         r.::.:..           ~:•k:~   .::.:   :.;*   _`:   y               ...   j
            ....,:... :k   t,:.      .,n
           Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 5 of 26

 1   Mark E. Ellis - 127159
     Lawrence K. Iglesias - 303700
2    ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 4Q0
3    Sacramento,CA 95815
     Tel:(916)283-8820
4    Fax:(916)2$3-$821
     mellis@ellislawgrp.com
5    Iglesias@ellislawgrp.com
6 Attorneys for Cross-Defendant CREDIT CONSULTING SERVICES

7

8                                  UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10

11    CREDIT CONSULTING SERVICES,                             Federal Case No:
12           Plaintiff,                                       San Benito County Case No.: CL-18-00541
13    v.                                                      CROSS-DEFENDANT CREDIT
                                                              CONSULTING SERVICES'NOTICE
14    CLIFTON SCOTT,                                          OF RElYIOVAL OF ACTION UNDER
                                                              28 U.S.C.§ 1441(FEDERAL
15           Defendant.                                       QUES'~ION)
16
      AND RELATED CROSS-ACTION
17

18

19          TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20          PLEASE TAKE NOTICE that Cross-Defendant hereby removes to this Court the state court
21 action described below:

22          1.     On December 19,2018, an action was commenced in Superior Court, State of
23 California, San Benito County, entitled CLIFTON SCOTT,Cross-Complainant, v CREDIT

24 CONSULTING SERVICES,Cross-Defendant, as case number CL-18-00541.

25          2.     On or about December 19,2018, CREDIT CONSULTING SERVICES was served
26 with the Summons Cross-Complaint and Cross-Complaint, attached hereto as Exhibit A.

2?          3.     This Court has jurisdiction to hear this case because this action is a civil action of which
28 this Court has original jurisdiction under 28 U.S.C. § 1331 of Cross-Plaintiff's federal claims and

                                                        -1-
              CROSS-DEFENDANT CREDIT CONSULTING SERVICES' NOTICE OF REMOVAL TO FEDERAL COURT
          Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 6 of 26

1 supplemental jurisdiction under 28 U.S.C. § 1367 of Cross-Plaintiff's related state law claims, and is

2 'one which may be removed to this Caurt by cross-defendant pursuant to the provisions of 28 U.S.C. §

3 1441(a)in that it arises under the federal Fair Debt Collection Practices Act(15 U.S.C.§ 1692,et seq.).

4 '~ Dated: January 18, 2019
                                                ELLIS LAW GROUP LLP
5

6                                               By is/Lawrence K Iglesias
                                                  Lawrence K. Iglesias
7
                                                  Attorney for Cross-Defendant
                                                  CROSS-DEFENDANT CREDIT CONSULTING
8
                                                  SERVICES
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     _2_
             CROSS-DEFENDANT CREDIT CONSULTING SERVICES' NOTICE OF REMOVAL TO FEDERAL COURT
Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 7 of 26




          ,F p..~:.... ~   :;.`>                                                                               t.u'....
                                                                                                  ~s~s
           ~:.
              .,:tea:              ~. ~     ~avx~~~; .~;      ,~~      ~ :mss:.:;:.               ~~~_
                                     F~~. ..:y'.                           Z
                                                                       y'v~.~~~`F~                a.~;              _   "s?"'
          '~h~~.:~'m±                 ~. ~~'i:      .:5,:   ;:.~~rS;   ;r:'w s: <u:`   ~r:z-^~~   z~     arm:''"j
                              Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 8 of 26
                                                                                                                                                    suns-~~o
                                                 SUiUIM~NS                                                                FOR COURT USE ONLY
                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                            CDOSS^C OII~I p 1G~I I~I~

                         (C/TAC/ON JUD/CIAL-GONTRADLMANDA)
 NOTICE TO CROSS-DEFENDANT':
(AVISO AL CONTRA-DEMANDADO
 CLIFTON JAMES SCOTT,an be~alf of himself and all others similarly
 situated.
YOU ARE BEING SUED BY CROS5-COMPLAINANT:
(LO ESTA DEMANDANDO EL CONTRA!?EMANDANTE):
 CREDIT CONSULTING SERVICES,INC., a California corporation;
 Additional Parties Attachment for is attached.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fife a written response at this court and have a
  copy served on the cross-complainant. A letter or phone call w111 not protect you. Your written response must be in proper legal form it you
  want the courE to hear your case. There may be a court form that you can use for your response. You can find these court forms and more
  information at the Catlfornia Courts Online Self-Help Center(www.courtrnfo.ca.gov/se/fhelp), your county law library, or the courthouse
  neares#you, if you cannot pay the filing fee, ask the cour# clerk for a fee waiver form. if you do not file your response on time, you may
  lose the case by default, and your wages, money, and property may betaken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an
  attorney referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services
  program. You can locate these nonprofit groups at the California Legal Services Web site(www./awhelpca/ifornia.org}, the California
  Courts Online Seif-Help Center(www.courtinfo.ca.govlse/fhelp), or by contacting your local court or county bar association. NOTE:The
  courE has a statutory lien for waived fees and costs on any settlement or arbitration award of $10,000 or more in a civil case. The courPs
  lien must be paid before the court will dismiss the case.
      Tiene 30 DIGS DE CALENDARIO despues de que le enireguen esta citacidn y papeles /ega/es Para presentar una respuesta por escrito
  en esta Corte y hater que se enfregue una copia a( contrademandante. Una calla o una ilamada fe%fdnica no to profegen. Su respuesta
  por escrito liene que estar en formafo legal corrects si desea gue procesen su caso en la torte. Es posib/e que haya un formulario que
  usted pueda usarPara su respuesia. Puede encontrar estos formularios de la torte y mas information en e!Cenfro de Ayuda de!as
  Carfes de California (www.sucorte.ca.gov), en to biblfoteca de teyes de su condado o en /a code que /e quede mas cerca. Sf no puede
  pagar!a cuofa de presentation, pida al secretario de!a torte que /e de un formulario de exencibn de pago de cuotas. Si no presenia su
  respuesfa a tiempo, puede perder e/ caso por ir~cumpfimienfo y la cote!e podra guitar su s~etdo, dinero y bienes sin mas advertencia.
      Hay otros requisitos legates. Es recomendable que!lame a un abogado inmediatamente. Si no conoce a un abagado,pnede 1lamar a un
  servicio de remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obfenerservicios Legates
  gratuitos de un programs de servicias legates stn frnes de lucro. Puede encontrar estos grupos sin fines de tucro en elsltio web de
  California Legal Services,(www.lawheipcalifornia.org), en el Centro de Ayuda de Las Cortes de California (www.sucorte.ca.gov}, o
  oniendose en confacfo con la torte o e/ colegio de abogados tots/es. AVISO:Por ley,!a torte tiene derecho a reclamarlas cuofas y /ns
  costos exentos por imponer un gravamen sobre caalquier rectrperacion de $70,000 d mss de valor recibfda mediante un acuerdo a una
  concesion de arbitraje en un caso de derecho civil. Tiene gue pagar ei gravamen de /a carte anfes de que la torte pusda desechar ei caso.
                                                                                                  SHORT iVAME OF CASE(from Complaint):(Nomb~e de Caso):
The name and address of the court is:
(FI Hombre y direction de !a torte esJ:                                                           CREDIT CONSULTING SERVTCBS v. SCOTT
San Benito County Superior Court
                                                                                                  CASE NUMBER:(N6mero de!Caso):
440 5th St~•eet Roam 205
Hollister, CA X5023                                                                               CL-18-00541
The name, address, and telephone number of cross-complainants attorney, orcross-complainant without an attorney, is:
(EI Hombre, la direction e1 numero de telefono del abogado del contrademandanEe, o de!cantrademandante que no time
abogado, es): Fxed VJySchwinn(SBN 225575)                           1435 Koll Circle, Suite 104
Consumer Law Center,.Inc.                                                       San Jase, California 95112-4610
{408)294-6100
DATE:                                                               Clerk, by

(For proof ofservice of this summons, use Proof of Service of Summons.(form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons(POS-070).)
                                  ' '`'' NOTICE `f0 TNE.PERSON SERVEQ:You are served
 [SEAL)                                   ~.  as an individual cross-defendant.
                                        ':2; .,as, the.person sued under the fictitious name of(specify):

                                        .      •• r    ..
                                            3~~ion behalf of(specify):
                                              tun8er:, ~ CGP 416.10(corporation)                              CCP 416.60 {minor}
                                             .. ~ ~ ~    ~CCP~416.20(defunct corporation)                     CCP 416.70(conservatee)
                                                   ~. -  CCP 416.40(association or partnership)               CCP 416.90(authorized person)
                                                ~ other(specify):
                                         4.0 by personal delivery on (dafeJ:
                                                                                                                                                      Pa9e1oi1
Form Atlo led (ar Mandatary Use                                                                                       Code of Givii Procedure,§§412.20,428.60, 465
  Judicia~'Counciiofcalitornia.   ~'LQ ES§e17t181           SUMMON$ -{.ROSS-COMPLAINT                                                         www.covdinfo.cagov
 SUM-110[Rev. July 1, 2009]                   ~o~g-
                                  ceb.com ,
                             Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 9 of 26                                 SUM-200{A
      SHORT TITLE:                                                                              cAse NUMaER:
   — CREDIT CONSULTING SERVICES,INC. v. SCOTT                                                   CL-18-00541


                                                             INSTRUCTIONS FOR USE
 r        This form may be used as an attachment fo any summons if space does nat permit the listing of all. parties on the summons.
 Y        If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
          Attachment farm is attached."

 List additional parties(Check only one box. Use a separate page for each type ofparty.):

          Plaintiff                 Defendant   Cross-Complainant          Cross-Defendant

 RODNEY LYNN MEEKS,individually and in his official capacity;
 CHRISTINE LOUISE MEEKS,individually and in her o~ciai capacity;
 and ROES 1 through 10,inclusive.




                                                                                                                 Page__        of __2_
                                                                                                                                  Page 1 of 1

 Form Adopted for Mandatory Use
   Judicial Council of California                ADDITIQNAL tsARTIES ATTACHMENT
SUM-200(A)(Rev. January t,zoo>>                         Attachment to Summons
C.~(3 ~ Essential
ceb.com    ,Forms•
               Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 10 of 26



     1   Fred W. Schwinn(SBN 225575)
         Raeon R. Roulston(SBN 255622)
 2       Matthew C. Salmonsen {SBN 302854)
         CONSUMER LAW CENTER,INC.
 3       1435 Koll Circle, Suite 104
         San Jose, California 95112-4610
 4       Telephone Number:(408)294-6100
         Facsimile Number:(408)294-619Q
 5       Email Address: fied,schwinn~a sjconsumerlaw.coxn
 6       Attorneys for DefendantlCross-Complainant
 7       CLIFTON JAMES SCOTT

 8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                           COUNTY aF SAN BENITO
10
          CREDIT CONSULTING SERVICES,INC.,                   Case No. CL-28-Qd541
11
                                       Plaintiff,            UNLIMITED CIVIL CASE
12        v.
                                                             (Reclassified Yzy Cross-Complaint)
13        CLIFTON SCOTT,et al.,
                                                             CLASS ACTION CROSS-COMPLAINT
14                                                           STATUTQRY DAMAGES
                                         Defendants.
15        CLIFTON JAMES SCOTT,on behalf of                   California Civil Code §§ T788-1788.33
          himself and all others similarly situated,         15 U.S.C. §§ 1692-1692p
16
                                Cross-Complainant,
17
          v.
18
          CREDIT CONSULTING SERVICES,INC:, a
19        California corporation; R~DNEY LYNN
20        MEEKS,individually and in leis official
          capacity; CHRISTINE L4UISE MEEKS,
21        individually and in her official capacity; and
          ROES 1 through 10,inclusive,
2~                                                           Complaint Filed:     October 30,2018
                                Cross-Defendants.            Trial Date:          Not Set
23

24                     Cross-Complainant, CLIFTON JAMES SCOTT, on behalf of himself and all others ~

25       similarly situated, based on information and belief and investigation of counsel, except for those ~
26       allegations which pertain to the named Cross-Complainant or his attorneys (which are alleged on
27
         personal knowledge), hereby makes the fallowing allegations:
28

                                                           -1-
         CLASS ACTION CROSS-COMPLAINT                                                  Case No. CL-18-00541
          Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 11 of 26



 1                                               INTRODUCTION

 2                  1.    This is a consumer class action brought pursuant to the California Fair Debt

     Collection Practices Act, California Civil Code §§ 1788-1788.33 (hereinafter "RFDCPA") and the
 4
     federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p, which prohibit debt collectors
 5
     from engaging in abusive, deceptive, and unfair practices. Cross-Complainant, CLIFTON SCOTT,an
 6
 7   behalf of himself and all persons similarly situated, seeks declaratory relief and an award of statutozy

 8   damages against Crass-Defendants arising from their routine practice ofserving unauthorized collection
 9   notices attached to official Court Summons documents, like the one served on Cross-Complainant,
10
     which do not comply with the RFDCPA, California Civil Code §§ 1788.16 and 1788.17 and the
Il
     FDCPA, 15 U.S.C. §§ 1692e(9) and 1692e(lI). As a result, Crass-Defendants have engaged in
12
13   unlawful acts in connection with their attempt to collect defaulted consumer .debts from Cross-

14   Complainant and the Class,
15                  2.   According to 15 U.S.C. § 1692:
16
                            a.    There is abundant evidence ofthe use of abusive, deceptive, and unfair debt
17
            collection practices by many debt collectors. Abusive debt collection practices contribute to the
18

19          number of personal bankruptcies, to marital instability, to the loss ofjobs, and to invasions of

2Q          individual privacy.

21                          b.    Existing Laws and procedures for redressing these injuries are inadequate to
22
            protect consumers.
23
                           c.     Means other than misrepresentation or other abusive debt collection
24
            practices are available for the effective collection of debts.
25
26                         d.     Abusive debt collectio~a practices are carried on to a substantial extent in

27         interstate commerce and through means and instnunentalities of such commerce. Even vrhere
28

                                                          2_
     CLASS ACTION CROSS-CC)MPLAINT                                                    Case No. CL-18-00541
             Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 12 of 26



  1            abusive debt collection practices are purely intrastate in character, they nevertheless directly

 2             affect interstate commerce.
 3
                               e.   It is the purpose ofthis title to eliminate abusive debt collection practices by
 4
               debt collectors, to insure that those debt collectors who refrain from using abusive debt
 5
               collection practices acre not competitively disadvantaged, and to promote consistent State action
 6
 7             to protect consumers against debt collection abuses.

 8                     3.   Moreover,the California Legislature has found that:
 9                    The banking and credit system aa~d grantors of credit to consumers are
10                    dependent upon the collection of just and owing debts. Unfair or
                      deceptive collection practices undermine the public confidence which is
11                    essential to the continued functioning of the banking and credit system
                      and sound extensions of credit to consw~ers.'
12
13                                         JURISDICTION AND'~NUE

14                    4.    The California Superior Court has jurisdiction over this action pursuant to
IS     California Code of Civii Procedure § 410.10 and California Civil Code § 17$8.300, which allows
16
       enforcement in any court of competentjurisdiction. The California Superior Court has jurisdiction over
17
      this action pursuant to California Constitution Article VI, § 10, which grants the Superior Count
18
19    "original jurisdiction in alI cases except those given by statute fio other final courts." The statutes under

20     which this action is brought do not grantjuxisdiction on any other trial court zn California.
21                    5.    This Court hasjurisdiction over each Cross-Defendant named herein because, based
22
      ~ on information and belief, each Cross-Defendant is a corporation or association authorized to do
23
      ~ business in California and registered with the California Secretary of State, or does sufficient business,
24
         sufficient minimum contacts in California, is a citizen of California, or otherwise intentionally',
25 ~ has
26 ~ avails itself of the California market through the promotion, sale, marketing and/oz distribution of J
27    goods and services in California and thereby having such other contacts with California so as to render ~
28
      ' California Civil Code § 1788.1(a)(1).
                                                          -3-
      CLASS ACTION CROSS-COMPLAINT                                                        Case Into. CL-18-00541
            Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 13 of 26



  1 'the exercise of jurisdiction over it by the California courts consistent with traditional notions of fair
 2    play and substantial justice.

                      6.   Venue is proper in the Superior Court for San Benito County, pursuant to California
 4
      Code of Civil Procedure §§ 393 and 395.5, because one or more of the violations alleged in this Cross-
 5
      Complaint arise in the County of San Benito.
 6
 7                                                   PARTIES

 8                   7.    Cross-Cornplainar~t, CLIFTON SCOTT (hereinafter "Cross-Complainant"), is a
 9    natural person residing in Santa Clara County, Califoznia. Cross-Complainant is a "consumer" as that
10
      term is defined by 15 U.S.C. § 1692a(3) and a "debtor" as that term is defined by California Civil Code
11
      § 1788.2(h).
12
13                   8.    Cross-Defendant, CREDIT CONSULTING SERVICES,INC.(hereinafter "CCS"),

14    is a California corporation engaged in the business of collecting defaulted consumer debts in this state
15    with its principal place of business located at: 24I John Street, Suite E,Salinas, California 93901. CCS
16
      may be served as follows: Credit Consulting Services, Inc., c/o Rodney Lynn Meeks, 201 John Street,
17
      Suite E, Salinas, California 93901.. The principal business of CCS is the collection of defaulted
18
19   consumer debts due or alleged to be due another. CCS is regularly engaged in the business of

20 ~ collecting defaulted consumer debts by filing and maintaining numerous civil debt collection lawsuits
az   ~ and obtaining judgments in those lawsuits by utilizing the U.S. Mail, telephone, and Internet. CCS is a
22
     ~ "debt collector" as that term is defined by 15 U.S.C. § 1692a(6} and California Civil Code § 1788.2(c).
23
                     9.    Cross-Defendant, RODNEY LYNN MEEKS (hereinafter "RODNEY MEEKS"),is
24
25   a natural person and is or was an employee, agent, officer, and/or director of CCS at all xeievant times.

26   RODNEY MEEKS may be served at his current business address at: Rodney Lynn Meeks, Credit ~

27   Consulting Services, Inc., 201 John Street, Suite E,Salinas, California 93901. The principal purpose of
28

                                                        -4-
     CLASS ACTION CROSS-C4MPLA7NT                                                     Case No. CL-18-00541
           Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 14 of 26



 1   ~ RODNEY MEEKS' business is the collection of defaulted consurr~er debts due or alleged to be due

 2   another. RODNEY MEEKS is a "debt collector" as that term is defined by 15 U.S.C. § I692a(6) and
 3
     California Civil Cade § 1788.2(c}. Cross-Complainant is informed and believes, and thereon alleges
 4
     that, RODNEY MEEKS is liable for the acts of CCS because he sets and approves CCS collection
 5
     policies, practices, procedures and he directly participated in oz directed the unlawful activities
 6
 7   described herein.

 8                   10.   Cross-Defendant, CHRISTINE LOUISE MEEKS (hereinafter "CHR.ISTINE
 9   MEEKS"), is a natural person and is or was an employee, agent, officer, and/or director of CCS at all
10
     relevant times. CHRISTINE MEEKS may be served at her current business address at: Christine Louise
11
     Meeks, Credit Consulting Services, Inc., 201 John Street, Suite E, Salinas, California 93901. The
12
13   principal purpose of CHRISTINE MEEKS' business is the collection of defaulted consumer debts due

14   or alleged to be due another. CHRISTINE MEEKS is a "debt collector" as that term is defined by 15
15   U.S.C. § 1692x(6) and California Civil Code § 1788.2(c). Cross-Complainant is informed and believes,
16
     and thereon alleges that, CHRISTINE MEEKS is liable for the acts of CCS because she sets and
17
     approves CCS collection policies, practices, procedures and she directly participated in or directed the
1$

19   unlawful activities described herein.

20                  11.    The true names and capacities, whether individual, corporate, associate,

21   governmental, or otherwise, of Cross-Defendants, ROES 1 through 10, are unknown to Cross-'
22
     Complainant at this time, who therefore sues said Cross-Defendants by such fictitious names. When
23
     the true names and capacities of said Cross-Defendants have been ascertained, Cross-Complainant will
24
     amend this Cross-Complaint accordingly. Cross-Complainant is informed and believes, and thereon
25
26   alleges, that each Cross-Defendant designated herein as a ROE is responsible, negligently or in some

27   other actionable manner, for the events and happenings hereinafter referred to, and caused damages
28

                                                      -5-
     CLASS ACTION CROSS-COMPLAINT                                                    Case No. CL-18-04541
            Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 15 of 26



  I   .thereby to the Cross-Complainant, as hereinafter alleged. Cross-Defendant, ROES 1-10, axe, and each

 2    of them is, a "debt collector" as that term is defined by 15 U.S.C. § 1692a(6) and California Civil Code
 3
      § 1788.2(c).
 4
                      12.   At all times herein mentioned, each of the Cxoss-Defendants was the agent,
 S
      servant, employee, and/ox joint venturer of histher/its Co-Defendants, and each of them, and at all said
 6
 7    times, each Cross-Defendant was acting in the fu11 course and scope of said agency, service,

 8    employment, andlor joint venture. Any reference hereafter to "Cross-Defendants" without further
 9    qualification is meant by Cross-Complainant to refer to each Cross-Defendant, and all of them, named
10
      above.
11
                     13.    Cross-Complainant is informed and believes, and thereon alleges that at all times
12
13    herein mentioned, Cross-Defendants, ROES 1-10, inclusive, were and are individuals, corporations,

14    partnerships, unincorporated associations, sole proprietorships, and/or other business entities organized
15 ~ and existing undex and by virtue ofthe laws ofthe State of California, or the laws of some other state or
16
   ~ foreign. jurisdiction, and that said Crass-Defendants, and each of them, have regularly conducted
17
   j business in the County of San Benito, State of California.
18
19                                        FACTUAL ALLEGATIONS

20                   14.    On a date or dates unknown to Cross-Complainant, Cross-Complainant is alleged
21    to have incurred- one oz nnore financial obligations in the form of consumer medical accounts issued by
22
      HAZEL HAWKINS MEMORIAL HOSPITAL (hereinafter the "alleged debt"). Cross-Complainant
23
      generally denies that any debt is owed. The alleged debt to HAZEL HAWI~INS MEMORIAL
24
25    HOSPITAL, was pzimarily for personal,family, or household purposes and is therefore a"debt" as that

26    term- is defined by 15 U.S.C. § 1692a(5) and a "consumer debt" as that term is defined by California

27    Civil Code § 1788.2(fl.
28


      CLASS ACTION GROSS-COMPLAINT                                                     Case No. CL-18-00541
             Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 16 of 26



  1                   15.    Cross-Complainant is informed and believes, and thereon alleges that, the alleged
  2    debt was sold, consigned, or otherwise transferred to Cross-Defendants fox collection purposes.
  3
                      16.    Thereafter, on or about October 30, 2018, Cross-Defendants filed this action in an
 4
       attempt to collect the alleged debt.
 5
                      17.    Cross-Complainant is ir~ormed and believes, and thereon alleges that, the Clerk of
 Gi
 7     the Superior Court duly issued its Summons in this action on October 30, 2018.

 8                    18.    Thexeafter, Cross-Defendants attached a collection notice of their own creation
 9     and design, and printed on bright yellow paper, to the Court's official Suizunons with a staple and
10
       served the same on Cross-Connplainant.
11
                      19.   A true and accurate copy of Cross-Defendants' collection notice stapled to the
12
13     Court's official Summons that was received by Cross-Complainant in this action is attached hereto,

C~[~ marked Exhibit "l," and by this reference is incarpoxated herein.
15                    20.   Cross-Defendants' collection notice stapled to the Court's official Summons
16
      (Exhibit "1"} gives the appearance of being authorized, issued, or approved by the Court, in violation
17
      ~ the RFDCPA,California Civil Cade § 1788.16, and the FDCPA, IS U.S.C. § 1692e(9).
18
19                   21.    Cross-Defendants' collection notice stapled to the Court's official Sunnmons

20 ~ (Exhibit "1")is a "communication" in an attempt to collect a debt, as that term is defined by ZS U.S.C.
21    § 1692a(2).
22
                     22.    Cxoss-Defendants' collection notice sfiapled to the Court's official Summons
23
      ~ (Exhibit"1")fans to contain the notice required by the FDCPA,15 U.S.C. § 1692e(11).
24
                                CROSS-DEFENDANTS'ROUTINE PRACTICES
25
26                   23.    It is the standard practice and policy of Cross-Defendants to serve collection

27    notices stapled to official Court Summonses in the form of Exhibit "1" which seek to collect defaulted
28

                                                        _~_
      CLASS ACTION CROSS-COMPLAINT                                                      Case No. CL-18-00541
             Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 17 of 26



  1   i consumer debts incurred for personal, family, or household purposes.

 2                    24.    It is the standard practice and policy of Cross-Defendants to serve collection
  J
      notices stapled to official Court Summonses in the form of Exhibit ``1" which. give the appearance of
 4
      being authorized, issued, or approved by the Court, in violation of California Civil Code § 1788.16 and
 5
      15 U.S.C. § 1692e(9).
 6
 7                    25.   It is the standard practice and policy of Cross-Defendants to serve collection

 8    notices stapled to official Court Summonses in the form of Exhibit "1" which fail to contain the notice
 L•l required by 15 U.S.C. § 1692e(11).
~~
                                              CLASS ALLEGATIONS
11
                      26.   Cross-Complainant brings this action on behalf of a class of all other persons
12
13    similarly situated.

14                    27.   Cross-Complainant tentatively defines the Class as (i) alI persons with addresses
15    in California (ii) to whom Cross-Defendants sent, or caused to be sent, a collection notice stapled to a
lb
      Summons in the form of Exhibit "l," (iii) in an attempt to collect a defaulted consumer debt, (iv)
17
      during the period one year prior to the date offiling this action through the date of class certification.
18
19                   28.    Excluded from the Class would be any officers, directors, or legal representatives

20    of Cross-Defendants, and any judge, justzce, or judicial officer presiding over this matter and the
21 !members of their immediate families and judicial staff. Cross-Complainant reserves the right to modify
22
      the Class definition and class period based an the results of discovery.
23
                     29.    The Class is sa numerous that joinder of all members is impractical.               do
24
      information and belief, collection notices stapled to official Court Summonses in the form of E~ibit
25
26 ~ "1" have been served on dozens, if not hundreds of California Class members.
27                   30.    Cross-Defendants have acted with respect to the Class, in a manner generally
28


      CLASS ACTION CROSS-COMPLAINT                                                        Case No. CL-1$-00541
           Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 18 of 26



 1    applicable to Cross-Complainant and each Class member. There is a well-defrned community of

 2   interest in the questions of law and fact involved in this action, which afFects all Class members.

 3    Questions of law and fact common to the Class predominate over any questions peculiar to individual
 4
     Class members. The common questions include:
 5
 6                          a.   .Whether Cross-Defendants are debt collectors;

 7                          b.   Whether Cross-Defendants sent Cross-Complainant and the Class a

 g           collection notice stapled to a Sammons in the form of Exhibit "l," which give the appearance of

 9           being authorized, issued, or approved by the Court, in violation of California Civil Code §
14
             1788.16 and 15 U.S.C. § 1692e(9); and
11
                           c.    Whether Cross-Defendants sent Cross-Complainant and the Class a
12
l;          collection notice stapled to a Summons in the fozrn of Exhibit "1," which failed to contain the

14          notice required by 15 U.S.C. § 1692e(11).
15                  31.   There are no individual questions of law or fact, other than whether Cross-
16
     Defendants served an offending collection notice stapled to a Summons on the Class member, which
17
     can be determined by ministerial inspection of Cross-Defendants' records.
18
1g                 32.    Cross-Complainant will faixly and adequately represent and protect the interest of

20   the Class members.     Crass-Complainant is committed to vigorously litigating this matter.     Cross-
21   Complainant has retained counsel experienced in handling class claims and litigation brought pursuant
22
     to various consumer protection statutes, including the federal Fair Debt Collection Practices Act, 15'
23
     U.S.C. §,~ 1692-1692p ("FDCPA"), the California Rosenthal Fair Debt Collection Practices Act,
24
25   California Civil Code §§ 17$$-1788.33 ("RFDCPA."), and the California Fair Debt Buying Practices

26   Act, California Civil Code §§ 1788.50-17$$.64 ("CFDBPA"). Neither Cross-Complainant nor his

27   counsel have any interests which might cause them not to vigorously pursue this claim. Cross-
28

                                                      -9-
     CLASS ACTION CROSS-COMPLAINT                                                  Case No. CL-15-00541
             Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 19 of 26



  1    Complainant and his counsel will vigorously pursue this matter.

 2                     33.   Cross-Complainant's claims are typical of the claims of the other members of the
 3
       Class in that Cross-Complainant and other Class members were similarly harmed by the actions of
 4
       Cross-Defendants and the claims alleged herein all arise from the same operative facts and are based on
 5
       the same 1ega1 theories. Cross-Complainant is a member of the Class he seeks to represent and he has
 6

 7     suffered harm due to the unfair, deceptive, and unlawful practices of Crass-Defendants.

 8                     34.   Cross-Defendants have acted or refused to act, with respect #o some or all issues
 9
       presented in this Cross-Complaint, on grounds generally applicable to the Class, thereby making it
10
       appropriate to provide relief with respect to the Class as a whole.
11
                       35.   A class action is a superior method for the fair and efficient adjudication of this
12

13     controversy. Most of the Class members wha received collection notices stapled to Surrunonses in the

14     farm of Exhibit "1" have nn knowledge that their rights are being violated by illegal collection
15     practices. The interest of the Class members in individually controlling the prosecution of separate
16
       claims against Crass-Defendants is small because the maximum damages in an individual action are
17
      ~ $1,000, pursuant to California Civil Code § 1788.17, and 15 U.S.C. § 1692k(1)(2)(A). Management of
18

i9 ~ this class action is likely to present significantly fewer difficulties than those presented in many other

20 t class actions.

21                    36.    A class action is the best available method of the efficient adjudication of this
22
      litigation because individual litigation of Class members' claims would be impracticable and unduly',
23
      ~ burdensome to the courts, and have the potential to result in inconsistent ox contradictory judgments. ~
24

25    ~ There are no unusual difficulties likely to be encountered in the management ofthis litigation as a class ~

26    action. A class action presents fewer management problems and provides the benefits of single ~

27    adjudication, economies ofscale, and comprehensive supervision by a single court.
28

                                                         -10-
      CLASS ACTION CROSS-COMPLAINT                                                       Case No. CL-18-00541
            Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 20 of 26



  1                   37.     Certification of the Class under California Code of Civil Procedure § 382 is
  2   appropriate in that:
  3
                               a.   The questions of law or fact common to the members of the Class
 4
              predominate over any questions affecting only individual members; and
 5
                               b.   A class action is superior to other available methods for the fair and efficient
 6
 7            adjudication ofthe controversy.

 8                   38.     Certifcation of a class under California Code of Civil Procedure § 382 is also
 9    appropriate in that Cross-Defendants acted on grounds generally applicable to the Class, thereby
10
      making appropriate declaratory relief with respect to the Class as a whole.
11
                     39.     Cxoss-Connplainant and the Class are entitled to an award of attorney fees and
12
13    costs against Cross-Defendants, pursuant to the RFDCPA, California Civil Code § 1788.17, and the

14 ~ FDCPA, 15 U.S.C. 1692k(a}(3).
15                                          FIRST CAUSE OF ACTION
16
                        ROSENT~iA.L FAIR DEBT COLLECTION PRACTICES ACT
17
                     40.     Cross-Complainant brings the first cause of action against Cross-Defendants on
Z8
29    behalf of himself and the Class, under the California Rosenthal Fair Debt Collection Pxactices Act

20 ~("RFDCPA"), California Civil Code §§ 1788-1788.33.
21                   41.     Cross-Complainant repeats, rea~leges, and incorporates by reference all preceding ~
22
      paragraphs as though fully set forth herein.
23
                     42.     Cross-Complainant is a "debtor" as that term is defined by California Civil Code § ~
24
25 ~ 1788.2(h).
26                   43.     Cross-Defendant, CCS, is a "debt collector" as that fierm is defined by California J

27    Civil Code § 1785.2(c).
28

                                                         -11-
      CLASS ACTIQN CROSS-COMPLAINT                                                        Case No,CL-18-00541
             Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 21 of 26



  1                    44.   Cross-Defendant, RODNEY MEEKS, is a "debt collector" as that term is defined
  2    by California Civil Code § 1788.2(c).

                       45.   Cross-Defendant, CHRISTINE MEEKS, is a "debt collector" as that term is
 4
       defined by California Civil Code § 1788.2(c).
  5
                       46.   The financial obligation alleged to be owed by Cross-Complainant to Cross-
 6

 7     Defendant, CCS,is a "consumer debt" as that term is defined by California Civii Code § 1788.2{~,

 8                     47.   Cross-Defendants' collection notice stapled to the Summons gives the appearance
 9     of being authorized., issued, oz approved by the Court, in violation of California Civil Code §§ 1788.16
10
       and 1788.17.'
                   -
11
                       48.   Cross-Defendants failed to include the notice required by 15 U.S.C. § 1692e(I l)
12
13     in their collection notice, in violation of California Civil Code § 1788.17.'

14                     49.   As a result of Cross-Defendants' violations ofthe RFDCPA,Cross-Complainant is
15     entitled to an award of statutozy damages in an amount not to exceed $1,000, pursuant to California
16
      ~ Civil Code § 1788.17.E
17
                       50.   As a result of Cross-Defendants' violations of the RFDCPA,the Class is entitled
18
I9 ~ to an award of statutory damages in an amount not to exceed the lesser offive hundred thousand dollars
20 ($500,000) ox 1 percent of the net worth of each Cross-Defendant, pursuant to California Civil Code §
21 (1788.17.'
zz
                       51.   As a result of Cross-Defendants' violations of the RFDCPA, Cross-Complainant
23
      ~ and the Class are entitled to an award of reasonable attorney's fees and costs, pursuant to California'
24
25 I Civil Code § 1788.17.E
26    '- Incorporating by reference 15 U.S.C. §§ 1692e(9).
      3 Incorporating by reference 15 U.S.C. §§ 1692e(11).
~7    4 Incorporating by reference 15 U.S.C. §§ 1692k(a)(2){A) and (B)(i).
      5 Incorporating by reference 15 U.S.C. §§ 1692k(a)(2)(B)(ii).
28
      ~ Incorporating by reference 15 U.S.C. §§ 2692k(a)(3).
                                     __ __
                                                       -12-
      CLASS ACTION       CROSS-COMPLAINT                                               Case No. CL-18-00541
            Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 22 of 26



 1                   52.    Pursuant to California Civil Code § 1788.32, the remedies provided under

 2    California Civil Code § 1788.17 are intended to be cumulative and in addition to any other procedures,

      rights or remedies that Cross-Complainaxzt and the Class may have under any other provision oflaw.
 4
                                         SECOND CAUSE OF ACTION
 5
                                FAIR DEBT COLLECTION PI2A.CTICES ACT
 6
 7                   53.    Cross-Complaznant brings the second cause of action against Cross-Defendants on

 8    behalf of himself and the Class, under the federal Fair Debt Collection Practices Act ("FDCPA"), 15
 9    U.S.C. §§ 1692-2692p.
1Q
                     54.   Cross-Camplainazit repeats, realleges, and incorporates by reference all preceding
lI
      paragraphs as though fully set forth herein.
12
I3                   55.   Cross-Complainant is a "consumer" as that term is defined by the FDCPA, 15

14 ~ U.S.C. ~ 1692a(3).
IS                   56.   Cross-Defendant, CCS,is a"debt collector" as that term is defined by the FDCPA,
16
     ~ 15 U.S.C. § 1692a(6).
17
                     57.   Crass-Defendant, RODNEY MEEKS,is a "debt collector" as that term is defined
18
19   by fihe FDCPA,15 U.S.C. § 1692a(6).

20                  58.    Cross-Defendant, CHRISTINE MEEKS, is a "debt collector" as that term is

21   ~ defined by the FDCPA, I S U.S.C. § 1692a(6).
22
                    59.    The financial obligation alleged to be owed by Cross-Complainant is a "debt" as
23
     that tez~n is defined by the FDCPA, 15 U.S.C. § 1692x(5).
24
                    60.    Cross-Defendants' collection notice stapled to the Summons gives the appearance'
25

26   of being authorized, issued, or approved by the Court, in violation of 15 U.S.C. § 1692e(9).

27                  61.    Cross-Defendants' collection notice failed to include the notice required by 15
28

                                                      -13-
     CLASS ACTION CROSS-COMPLAINT                                                  ~ Case No. CL-18-00541
              Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 23 of 26



  1    U.S.C. § 1692e(11).

  2                      62.   As a result of Cross-Defendants' violations of the FDCPA, Cross-Complainant is
 3
       entitled to an award of staiutary damages in an amount not to exceed $1,000, pursuant to 15 U.S.C, §§
 4
       1692k(a)(2)(A) and (B)(i).
 S
                         63.   As a result of Cross-Defendants' violations of the FDCPA,the Class is entitled to
 Ci
 7     an award of statutory damages in an amount not to exceed the lesser of five hundred thousand dollars

 S     ($500,000) oz I percent ofthe net worth ofeach Cross-Defendant, pursuant to 15 U.S.C. §§ 1692k(a)(2)
 9     (B)(ii).
10
                         64.   As a result of Cross-Defendants' violations of the FDCPA, Cross~Complainant
11
       and the Class axe entitled to an award ofreasonable attorney's fees and costs, pursuant to 15 U.S.C. §§
72
13 ~ 1692k(a)(3).
14                                             REQUEST 1~4R RELIEF
15                Cross-Complainant xequests that this Court:
16
                            a) Assume jurisdiction in this proceeding;
17
                            b) Declare that Cross-Defendants violated the Rosenthal Fair Debt Collection
18

19                              Practices Act, California Civil Code §§ 1788.16 and 1788.17;

20                          c) Declare that Cross-Defendants violated the Fair Debt Collection Practices Act,

21                              15 U.S.C. §§ 1692e(9)and 1692e(11);
22
                            d) Award Cross-Complainant statutozy damages in an amount not to exceed $1,000,
23
                                pursuant to 15 U.S.C. §§ 1692k(a)(2)(A)and (B){i);
24
                            e) Award the Class statutory damages in an amount not to exceed the lesser• of five
25
z~                              hundred thousand dollars ($500,000)or 1 percent ofthe net worth of each Cross- ~

27 ;                            Defendant, pursuant to California Civil Code § 1788.17;"
28
        Incorporating by reference 15 U.S.C. §§ 1692k(a)(2)(B)(ii).
                                                          -14-
       CLASS ACTION CROSS-COMPLAINT                                                        Case No. CL-18-00541
          Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 24 of 26



 1                   fl Award Cross-Complainant and the Class the costs of this action and reasonable

 2                      attorney's fees, pursuant to 15 U.S.C. § 1692k(a)(3) and Califainia Civil Code §§

                        1788.17; and
 4
                     g} Award Cross-Complainant and the Class such other and further relief as may be
 5
                        just and proper.
 6
 7                                                   CONSUMER LAW CENTER,INC:

 8
     Dated: Decembex 19, 2018                        By: ,,/ i
 9
                                                     D Fred W.Schwinn(SBN 225575)
10                                                   ❑ Raeon R. Roulston(SBN 255622)
                                                     ❑ Matthew C. Salmonsen(SBN 302854)
11                                                   CONSUMER LAW CENTER,INC.
                                                     1435 Koll Circle, Suite 104
12
                                                     San Jose, California 95112-4610
l3                                                   Telephone Number:(408} 294-6100
                                                     Facszxnile Number:(4d8)294-6190
14                                                   Email Address: fred.schwinn@sjconsumerlaw.com
15                                                   Attorneys for Defendant/Cross-Complainant
lb                                                   CLIFTON SCOTT

17
18

19
2d

21
22

23
24

25

26
27
28

                                                  -15-
     ;LASS ACTION CROSS-COMPLAINT                                                Case No. CL-18-00541 ~
r
                  Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 25 of 26

                                                   t                                                         ~~
                                                                                                                                                  St1M-1
                                           t7 U1V11V1QtV5

                                     ~crr~c~onr ~~p~c                                                                     TOR GOUATUSE BNLY
                                                                                                                      (SOLOPARR U50DELACORTE)
     NOi"fCE TO D~FENpANT:
     (AViSO AL QEMANl~.4Dt~J:                                    f-' ~0 w    k W --s "~
                                                                               ~'
                                                                 ~   c~' ~~ ~     ~; o
       CLIFTON SCOTT                                                 ;_,r ~
                                                                          ~ ~ ~ ~ Viz
                                                                                      ~
                                                                 ~ ~        x ~ O a~
                                                                 O ~ C ,M Q~ y rC     U
       and. Does 1 to 10, inclusive
     YOU ARE BEING SUED BY PLAINTfFF:                           C p~q. ~r       ~ p' ~• "c
     (LO EST~1 DFMA11tt3AND0,~L DEMANI?~'                       tD to m         ~. c Uo -~
       CREDIT CONSL7ZTING SEFZVICES,IIJC
       a California Corporation                                                'j"   p~   h~
                                                               LU   y    ear                   -~
                                                                         O     ~     w i
                                                                                       tn ~n
       NOTICEI You have been susd.'i'he court may                                                         ~ heard unless you respond within 3D days.
       Read the information below..                      H ~ ~            ~` -~i n 0~q
         Yau have 30 CALENDAR DAYS after this sw                               ro       ~                 n you to file a written response at this court
      and have a copy.served on-the plaintiff. a Teti ~ N f~D ~ p)                     ~.                  Your written response must be itt proper
      legal form tf you wart the court to hear your c a -Q ~ ~ o o ~~                                    -you can use for your response, You can
      find these courtforms and more information        t.T~ p ~ ~ R. e..                                eip Center (www.courfinfo.ca.govlselfhelp),
      your county law library, or the courthouse ne                                                       tee,ask the court clerk for a fee waiver form.
      If you do not flte your response on lime, you ~         ~ ro ~ ~ a                                it wages, money,and property may be taken
                                                       rn ~ ~, ~                  .~ ~;,
      withoutfurther warning from the court.
        There are other legal requirements. You mr ~m c ~ a-~~, o.                                       ~. if you do not know an attorney, you may
      want fo call an attorney referral service. if yr ~ `~  ro o~ ~    .~ ~ ~ m .-,.
                                                                            rn ,~ ~
                                                                                     ~-,.                  be efigibte fior free legal services from a
      nonprofit legal .services program. You can Ic'                                -,                  altfornia Legal Services Web site
     (www.lawhelpcalifornia.org),the California G           c a ~ ~ to..~                               courlinfo.ca govlseifheipj, or by contacting
      your local couK or county bar associatlan. N                                                     or waived flees and costs on any settlement
      or arbitration award of 510,000 ar more in a s      ~m ~ .~~ ~ a,, y                             aid beforethe court wilt.dismiss the case.
      AViSO! Lo hen demandada Si no responds ~                                                         Idir en su contra sin escucher su version. Lea
     la informacion a aontinuacion.
        Irene30 DIAS AE CALENDARlO despues r              II3__ ~              ~ o                     apeles legates pare preseniar una respuesfa
     por escrlto en esta Corte y hater que se en6         ~' ~ ~               ~: ;~,                   carte o una ltamada telefo»ice no to profegen.
     Su respuesta por escrito flene gue ester en        ,v
                                                         °; ~_ ~               v ~                     ~rocesen su caso en to torte. Espostble que
     haya un formularlo que usted pueda user pr                ro ~           ,~ .;~.                 stosformuJarios de la aortey mas
     lntormaclon en e/ Centre de Ayuda de las C                d ~            ~                       agov/selfhelp/espanol~,en 1a bibiloteca de
     !eyes de su candado o en Ja code que Je qu,        ~            ~r       D                       r cuofa de presentacian,ptda a!secretarlo
     de la torte gue le de un formularlo de exen~       w           ~         to                      nta su respuesta a ilempo,puede perder el
     caso,par incumpTlmTento yla torte le podr.        a           ~         ~                        n mas advertencia.
        Nay afros requtsttos legates. Fs recomei       ~-+         .~        o                       dlatamenfe. Stno conoce a un abogado,puede
     Itamar a urr servicto de remisfon a aBogadc                   ~        d"'                       es posJlile quecumpla con los regnisitas pare
     obtener servlctoslegales grafultos de un p                            -                         ~s du lucre. Puede encontrar estos grupos sin
     fines. de tucro en e/ sltio web de Catffarnla                a~                                 nla.orgj, en el Centro.de Ayuda de las Codes
     de Callfornfa,(wvuw.courtlnfo.ca.gov/seifh~                  ~-                                Ito-.con la torte o el colegJo de abogados locales.
     AVl50:Por ley,to cortellene derecha a ref                   .~'                                ~s porlmponer un gravamen soots cualquler
     recuperaclon de a1~,OQD o mas de valor re                   ~                                  ~naesJvn de arbltra/e en un caso de derecho c1vU.'
     Ilene qae pager.elgravamen de!a torte a                     '~ `                               e!caso.

                                                                    9E                                    ~eIEC'3a o1
                                                                                                                        t3a 5r7 o YY ~1[~ ~ ~ .tS
       SUPERIOR- COt3RT OR CALIFORN:                                '~                                                                            `" '
      LIMITED C=V=L
      450 FOURTH STREETfAQLLISTE'                                   ~*
    The name, address, and telephone number o                       ~                           attorney, is:
    (EI Hombre, la direceion y et numero de telefi                                             ! demandante gue no liens abogado, es):
      HERENDEEN &BRYAN (              - 831) 7
      MacDonald Hryan/Stabs Lic.
      119 Cayuga Street/P O Box
      Salinas, CA 93902
     eca)           dCT ~ ~ 205                ~                                      1.~t \ ~__~~~i~tt-                                         (Adjunto)
    (For proof ofservice of this summons, use F                                  ~S-OiOj).
    (Para prueba de enfrega de esta citation ust o,,....._....                   .mons,(POS-Oi0)).
                                      NOTICE T~ THE PERSON SERVED: You are served
                                      1.     as an Individual defendant
                                     2.8as the person sued under the fictitious name of (specify):

                                        3. Q on behalf of (specify):

       ~~~~                               under:   CCP 416.10(corporation]                                               CCP 416.60(minor)
             ._1~                                  CCP 416.20(defunct corporation)                                       CCP 416.70(conservaieej
                                                   CCP 418.A0(association or parinershipy                                CCP 416.90(authorized person}
                                                   other:(speci/y):
                                        4,~ by personal delivery on (date).
                                                                                                                                                         Pogo t uli

     Fam Adopted for Mandatory Uso                                   S~~~O~S                                                    Code Ot CNtl ProCeQwe pLt,~ 1220,X65
       Judkiai Coune9 of Ca6torNa
     SVM•100 4Ruv.Juy 1,2G08~
        Case 5:19-cv-00332-SVK Document 1-3 Filed 01/18/19 Page 26 of 26


 1                                    CERTIFICATE OF SERVICE

2         I, Jennifer E. Mueller, declare:

3         I am over the age of eighteen years, and am not a party to or interested in the within entitled

4~        My business address is 1425 River Park Drive, Suite 400, Sacramento, CA 95815.

5         On January 18, 2019, I served the following documents)on the parties in the within action:

6 CROSS-DEFENDANT CREDIT CONSULTING SERVICES' NOTICE TO ADVERSE PARTY OF
                               REMOVAL TO FEDERAL COURT
7
         SY 1VIAIL: I am familiar with the business practice for collection and processing of mail.
8        The above-described documents) will be enclosed in a sealed envelope, with first class
    X    postage thereon fully prepaid, and deposited with the United States Postal Service at
9        Sacramento, CA on this date, addressed as follows:

10 Fred W. Schwinn                                        Attorneys for Defendant/Cross-Complainant
   Raeon R. Roulston                                      CLIFTON JAMES SCOTT
11
   Matthew C. Salmonsen
12 Consumer Law Center, Inc.
   1435 Koll Circle, Suite 104
13 San Jose, CA 95112-4610

14 MacDonald Bryan                                        Attorneys for Plaintiff
   Herendeen &Bryan                                       CREDIT CONSULTING SERVICES
15 119 Cayuga Street

16 p•O. Box 1067
   Salinas, CA 93902
17

1g        I declare under penalty of perjury under the laws of the State of California that the foregoing is
19
     true and correct statement and that this Certificate was executed on January 18, 2019.
20                                                        ~•   ~`
                                                                 a

                                                    Jenxi~e~~E. Mueller
22
                                                     y,
23

24

25

26

27

28
                                                    -2-
     CROSS-DEFENDANT CREDIT CONSULTING SERVICES'NOTICE TO ADVERSE PARTY OF REMOVAL TO
                                     FEDERAL COURT
